Citation Nr: 1520602	
Decision Date: 05/13/15    Archive Date: 05/26/15

DOCKET NO.  03-08 736	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for spondylolysis.

2.  Entitlement to an initial compensable evaluation for service-connected spondylolisthesis, L5 on S1.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel




INTRODUCTION

The Veteran had active military service from December 1965 to March 1966. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions of the Department of Veterans Affair (VA) Regional Office (RO) in Jackson, Mississippi.  In May 2001, the RO determined that new and material evidence had not been submitted to reopen a claim for service connection for spondylolisthesis with spondylolysis of L4 on S1.  The Veteran appealed, and the case was in various dispositions until February 2014, at which time the Board granted the claim, to the extent that it granted service connection for spondylolisthesis, L5-S1, and denied the claim to the extent that it denied service connection for spondylolisis.  

This is the first time this case has been before he undersigned. 

The appellant appealed to the U.S. Court of Appeals for Veterans Claims (Court).  In October 2014, while his case was pending at the Court, the VA's Office of General Counsel and appellant's representative filed a Joint Motion requesting that the Court vacate the Board's February 2014 decision, to the extent that it denied the claim.  That same month, the Court issued an Order vacating the February 2014 Board decision, to the extent that it denied the claim.  

In April 2014, the RO effectuated the Board's February 2014 decision, and assigned a noncompensable evaluation for service-connected spondylolisthesis, L5 on S1.  

This appeal was processed using the VBMS and Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

With regard to the issue of entitlement to an initial compensable evaluation for service-connected spondylolisthesis, L5 on S1, in February 2014, the Board granted service connection for spondylolisthesis, L5-S1.  In April 2014, the RO effectuated the Board's February 2014 decision, and assigned a noncompensable (0 percent) evaluation for the Veteran's service-connected spondylolisthesis of L5 on S1.  In February 2015, a timely notice of disagreement (NOD) was received as to the issue of entitlement to an initial compensable evaluation for service-connected spondylolisthesis of L5 on S1. 

A statement of the case has not yet been issued as to this issue.  Because a timely NOD was filed to the April 2014 rating decision, the RO must now provide the Veteran with a statement of the case on this issue.  See Manlincon v. West, 12 Vet. App. 238 (1999).

With regard to the issue of service connection for spondylolysis, the Veteran asserts that he has spondylolysis that is related to his service.  Specifically, he argues that during service, he slipped and fell on his back on two occasions in January 1966, but that he did not immediately report either fall.  See e.g., Veteran's representative's statements, dated in July and December of 2013.  

Service treatment records show that the Veteran was separated from service due to spondylolysis, after he was found to have spondylosis at L-5 with first-degree spondylolisthesis at L-4.  

In the Board's February 2014 decision, it determined that service connection was not warranted for spondylolysis.  The Board relied upon three medical opinions, dated in March 1972, January 2012, and September 2013, which indicated that the Veteran's spondylolysis was a congenital defect.  

A review of the Joint Motion shows that it was essentially agreed that the September 2013 opinion was inadequate.  After indicating that the parties found certain statements in the opinion somewhat contradictory, the Joint Motion concluded that, "[T]he question of whether the Appellant has a congenital defect or a congenital disease has not been adequately addressed.  Accordingly, on remand, the Veteran should be afforded another back examination.  The examiner should be notified of the definitions of "defect" and "disease" under VAOPGCPREC 82-90, 56 Fed. Reg. 45711 (1990), and a supplemental opinion should be obtained.

The Board notes that in April 2014, a VA opinion was obtained in which the examiner determined that the Veteran did not have a back disability (other than spondylolisthesis of L5 on S1) that had been caused or aggravated by his service-connected spondylolisthesis of L5 on S1.  See 38 C.F.R. § 3.310 (2014).  As this opinion did not address the issue discussed in the Joint Motion, a remand is warranted.  

The Veteran is advised that it is his responsibility to report for any examination and to cooperate in the development of his claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. § 3.655 (2014).

Accordingly, the case is REMANDED for the following action:

1.  Issue a statement of the case with respect to the issue of entitlement to an initial compensable evaluation for service-connected spondylolisthesis, L5 on S1.  The Veteran should be advised that he may perfect his appeal of this issue by filing a Substantive Appeal within 60 days of the issuance of the Statement of the Case.  See 38 C.F.R. § 20.302(b). 

2.  Arrange for the Veteran to undergo a VA back examination to determine the nature of his spondylolisis, and its relationship, if any, to his military service, or any incident thereof.  The entire claims folder must be made available to and reviewed by the examiner, and the examiner should indicate that the Veteran's C-file has been reviewed.  The VA examination report should include discussion of the Veteran's documented medical history and assertions.  All indicated studies and tests should be accomplished, and all clinical findings should be reported in detail and correlated to a specific diagnosis. 

The examiner should be notified of the following: for VA purposes, a defect is a structural or inherent abnormality or condition, which is more or less stationary in nature.  A disease may be defined as any deviation from or interruption of the normal structure or function of any part, organ, or system of the body that is manifested by a characteristic set of symptoms and signs and whose etiology, pathology, and prognosis may be known or unknown.  VAOPGCPREC 82-90.  Service connection may also be granted for a disability that resulted from a defect which was subject to a superimposed disease or injury during service.  Id. 

The examiner should be notified that service connection is currently in effect for spondylolisthesis of L5 on S1.

The examiner should provide opinions as to whether it is at least as likely as not (i.e., a likelihood of 50 percent or greater) that: 

a)  The Veteran's spondylolisis is a congenital defect, or a congenital disease?

b) If the answer to part (a) above is "no" (i.e., spondylolisis is neither a congenital defect nor congenital disease), is it at least as likely as not (a 50 percent probability or greater) that the currently-diagnosed spondylolisis originated during service, or is otherwise etiologically related to any symptomatology noted in service?

c) If the answer to part (a) above is "yes" (i.e., spondylolisis is considered a congenital defect), please opine whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran now has additional disability due to an in-service disease or injury superimposed upon such defect?  In answering this question, please discuss the Veteran's assertions of inservice falls. 

d) If the answer to part (a) above is "yes" (i.e., spondylolisis is considered a congenital disease), please opine whether the disability (1) existed prior to the Veteran's active service, and, if so, (2) whether it was aggravated (i.e., permanently worsened beyond its natural level of progression) by such service.  

e) Whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's spondylolysis was caused by, or aggravated by, his service-connected spondylolisthesis, L5-S1.  

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

"Aggravation" is defined as a permanent worsening of the pre-existing or underlying condition, as contrasted to temporary or intermittent flare-ups of symptoms which resolve with return to the previous baseline level of disability.

Rationale for all requested opinions shall be provided.  If the examiner cannot provide any requested opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

3.  Readjudicate the issue on appeal.  If the determination remains unfavorable to the appellant, he should be provided with a supplemental statement of the case.  The appellant and his attorney should be given an opportunity to respond to the SSOC.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




